PER CURIAM.*
William Thomas Forlander, Jr., appeals from his sentence for possession of child pornography in violation of 18 U.S.C. § 2252A(a)(5)(B). Forlander argues that the district court misunderstood the scope of its authority to depart downward on the ground of aberrant behavior pursuant to U.S.S.G. § 5K2.20.
The record reveals that the district court knew that it had discretion to decide whether to depart downward on the basis of aberrant behavior. The transcript of the sentencing hearing evidences the district court’s awareness of the language of § 5K2.20 and its commentary. This court does not have jurisdiction to review the district court’s decision to decline to grant a downward departure. See United States v. Buck, 324 F.3d 786, 798 (5th Cir.2003).
DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.